
	
		II
		111th CONGRESS
		1st Session
		S. 1495
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Franken (for
			 himself, Mr. Isakson,
			 Ms. Landrieu, Mr. Graham, Mr.
			 Begich, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans
		  Affairs to carry out a pilot program to assess the feasibility and advisability
		  of using service dogs for the treatment or rehabilitation of veterans with
		  physical or mental injuries or disabilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Service Dogs for Veterans Act of
			 2009.
		2.Pilot program on use of service dogs for
			 the treatment or rehabilitation of veterans with physical or mental injuries or
			 disabilities
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States owes a profound debt to
			 those who have served the United States honorably in the Armed Forces.
				(2)Disabled veterans suffer from a range of
			 physical and mental injuries and disabilities.
				(3)In 2008, the Army reported the highest
			 level of suicides among its soldiers since it began tracking the rate 28 years
			 before 2009.
				(4)A scientific study documented in the 2008
			 Rand Report entitled Invisible Wounds of War estimated that
			 300,000 veterans of Operation Enduring Freedom and Operation Iraqi Freedom
			 currently suffer from post-traumatic stress disorder.
				(5)Veterans have benefitted in multiple ways
			 from the provision of service dogs.
				(6)The Department of Veterans Affairs has been
			 successfully placing guide dogs with the blind since 1961.
				(7)Thousands of dogs around the country await
			 adoption.
				(b)Program requiredNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall commence a
			 three-year pilot program to assess the benefits, feasibility, and advisability
			 of using service dogs for the treatment or rehabilitation of veterans with
			 physical or mental injuries or disabilities, including post-traumatic stress
			 disorder.
			(c)Partnerships
				(1)In generalThe Secretary shall carry out the pilot
			 program by partnering with nonprofit organizations that—
					(A)have experience providing service dogs to
			 individuals with injuries or disabilities;
					(B)do not charge fees for the dogs, services,
			 or lodging that they provide; and
					(C)are accredited by a generally accepted
			 industry-standard accrediting institution.
					(2)Reimbursement of costsThe Secretary shall reimburse partners for
			 costs relating to the pilot program as follows:
					(A)For the first 50 dogs provided under the
			 pilot program, all costs relating to the provision of such dogs.
					(B)For dogs provided under the pilot program
			 after the first 50 dogs provided, all costs relating to the provision of every
			 other dog.
					(d)Participation
				(1)In generalAs part of the pilot program, the Secretary
			 shall provide a service dog to a number of veterans with physical or mental
			 injuries or disabilities that is greater than or equal to the greater
			 of—
					(A)200; and
					(B)the minimum number of such veterans
			 required to produce scientifically valid results with respect to assessing the
			 benefits and costs of the use of such dogs for the treatment or rehabilitation
			 of such veterans.
					(2)CompositionThe Secretary shall ensure that—
					(A)half of the participants in the pilot
			 program are veterans who suffer primarily from a mental health injury or
			 disability; and
					(B)half of the participants in the pilot
			 program are veterans who suffer primarily from a physical injury or
			 disability.
					(e)StudyIn carrying out the pilot program, the
			 Secretary shall conduct a scientifically valid research study of the costs and
			 benefits associated with the use of service dogs for the treatment or
			 rehabilitation of veterans with physical or mental injuries or disabilities.
			 The matters studied shall include the following:
				(1)The therapeutic benefits to such veterans,
			 including the quality of life benefits reported by the veterans partaking in
			 the pilot program.
				(2)The economic benefits of using service dogs
			 for the treatment or rehabilitation of such veterans, including—
					(A)savings on health care costs, including
			 savings relating to reductions in hospitalization and reductions in the use of
			 prescription drugs; and
					(B)productivity and employment gains for the
			 veterans.
					(3)The effectiveness of using service dogs to
			 prevent suicide.
				(f)Reports
				(1)Annual report of the
			 SecretaryAfter each year of
			 the pilot program, the Secretary shall submit to Congress a report on the
			 findings of the Secretary with respect to the pilot program.
				(2)Final report by the National Academy of
			 SciencesNot later than 180
			 days after the date of the completion of the pilot program, the National
			 Academy of Sciences shall submit to Congress a report on the results of the
			 pilot program.
				
